Citation Nr: 0740462	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  02-15 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for erythema multiforme.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant served in the U.S. Marine Corps Reserve from 
April 1980 to April 1986.  The appellant had a period of 
active duty for training from July 1980 to December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

During the pendency of this appeal, the appellant relocated 
to Cheyenne, Wyoming; accordingly, the Cheyenne, Wyoming, RO 
has assumed jurisdiction of the case.

This appeal was previously before the Board in March 2004, at 
which time the Board denied the appellant's claim for service 
connection for erythema multiforme.  The appellant appealed 
the Board's March 2004 decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a March 2006 Order, the 
Court vacated the Board's March 2004 decision and remanded 
the appellant's claim in order for the appellant to be 
scheduled for a Travel Board hearing.  In September 2007, the 
appellant requested a videoconference hearing in lieu of a 
Travel Board hearing, and, in October 2007, he testified 
before the undersigned Veterans Law Judge via 
videoconference.  A transcript of the hearing is associated 
with the claims file.  


FINDINGS OF FACT

1.  The appellant's erythema multiforme existed prior to his 
periods of active duty for training and inactive duty 
training from April 1980 to April 1986.  

2.  The preponderance of the competent and probative evidence 
of record is against a finding that the appellant's pre-
existing erythema multiforme underwent a permanent increase 
in severity during his period of active duty for training or 
that the appellant's erythema multiforme is due to an injury 
incurred during his inactive duty for training.  


CONCLUSION OF LAW

Erythema multiforme was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(22), (24), 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In April 2001 and July 2003, the RO sent the appellant 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the appellant that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The appellant was 
also advised that he should send information describing any 
additional evidence or the evidence itself.  This effectively 
informed him that he should provide any evidence in his 
possession that pertains to his claim.  

The Board finds that the content of the April 2001 and July 
2003 letters provided to the appellant complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, an October 2002 SOC and SSOCs dated in July and 
September 2003 provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

In addition, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
this regard, the Board notes the appellant testified that he 
is currently receiving treatment at the Crossroads Clinic in 
Cheyenne, Wyoming.  However, the appellant explained that he 
only receives re-fills on his medication at the clinic.  
Therefore, the Board finds it is unlikely that medical 
records from the clinic would contain information or evidence 
regarding whether there is a nexus between the appellant's 
erythema multiforme and military service.  As such, a remand 
in order to obtain records from the Crossroads Clinic is not 
necessary, as there is no reasonable possibility that those 
records would assist the appellant in substantiating his 
claim.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  Since the claim herein is being denied, such 
issues are moot.  Moreover, the claimant has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders, supra.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or for aggravation of 
a pre-existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and certain chronic 
diseases become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2007).  
Although, for reasons explained below, the appellant is not 
entitled to this presumption, the Board notes that his 
claimed erythema multiforme is not one of those diseases 
subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

As noted above, service-connected disability compensation is 
payable for disability which arose from active military, 
naval, or air service.  Under the law, active military 
service includes (1) active duty, (2) any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and (3) any period of 
inactive duty training (IADT) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a).  In 
other words, service connection is available for injuries 
and/or diseases incurred during active duty or ADT, but 
(except for the exceptions listed in this paragraph) only for 
injuries, and not diseases, sustained on IADT.  Brooks v. 
Brown, 5 Vet. App. 484 (1994).

In this case, the NPRC has certified that the appellant did 
not have any active duty, but had a period of ADT from July 
1980 to December 1980.  See Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see also 38 C.F.R. § 3.203.  A certification 
of military service indicates that the appellant served in 
the U.S. Marine Corps Reserve from April 1980 to April 1986; 
therefore, the remainder of the appellant's Reserve service 
was IADT.  In this regard, the Board notes that ADT is 
defined, in part, as full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  IADT is generally duty (other 
than full-time duty) prescribed for Reserves or duty 
performed by a member of the National Guard of any state 
(other than full-time duty).  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  Annual training is an example of ADT, while 
weekend drills are IADT.  

Therefore, in order to establish status as a "veteran" 
entitled to VA disability compensation under the law based 
upon active duty for training, the appellant must establish 
that he is disabled due to injury or disease incurred in or 
aggravated during the line of duty during that ADT period.  
38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); 
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  In the 
alternative, the appellant may show he is disabled from an 
injury incurred or aggravated while performing IADT.  38 
U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 3.303, 
3.304.  

Without the status as a "veteran," a claimant trying to 
establish service connection cannot use the many presumptions 
in the law that are available only to veterans.  For example, 
presumptive periods do not apply to ADT or IADT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  In addition, in 
trying to establish that a pre-existing condition was 
aggravated during active military service, the presumption of 
soundness of 38 U.S.C.A. §§ 1111, 1132 and the presumption of 
aggravation of 38 U.S.C.A. § 1153 are not applicable to 
persons who have not previously established the status of 
"veteran."  Paulson, supra.  

At the outset, the Board determines that the presumption of 
soundness does not apply in this case because the appellant 
has not previously established his status as a veteran for 
his periods of ADT and/or IADT; that is, he has not 
previously been found to have a service-connected disability 
as a result of his ADT or IADT in the Marine Corps Reserve.  

At any rate, the Board notes the appellant has never alleged 
that his erythema multiforme had its inception during his 
period of ADT or that his erythema multiforme is due to an 
injury suffered during IADT.  Instead, the evidence shows he 
has consistently reported that he has suffered from erythema 
multiforme since he was a child, and that the condition was 
aggravated by boot camp, including vaccinations that were 
administered then.  At the October 2007 videoconference 
hearing, the appellant testified that he also thought the 
food and exercise in service aggravated his erythema 
multiforme.  

The U.S. Marines Corps has reported that the appellant's 
service medical records (SMRs) and dental records are 
missing.  However, the RO was able to obtain medical records 
from the Balboa Naval Medical Center, where the appellant was 
hospitalized and treated for erythema multiforme in August 
1980.  At that time, it was noted that the appellant was one 
day into boot camp (approximately ten days prior to admission 
to the hospital) and began noticing ulcerative lesions on his 
tongue.  He reported that over the next several days the 
lesions progressively worsened to the point where they were 
completely covering his tongue, bilateral buccal mucosa, 
gingival area, palate, and external lips.  He reported that, 
for the previous 10 years, he had experienced recurrent 
episodes of similar appearing lesions, which had a normal 
course of 7 to 10 days with spontaneous remission always 
occurring.  The appellant reported that, in the past, the 
lesions were limited to the oral cavity and occasionally his 
upper extremities.  He also reported that it was the most 
severe episode he had ever experienced, and that he had never 
required hospitalization.  A progress note reflects that the 
examining physician noted that no etiological factors had 
been identified with regard to the appellant's erythema 
multiforme, either previously or at that time.  The appellant 
was treated with intravenous fluids and his oral lesions 
began resolving.  The diagnosis at discharge was erythema 
multiforme.  The available SMRs are negative for any 
additional complaints, treatment, or findings related to 
erythema multiforme.  

The first time the appellant is shown to have problems 
associated with erythema multiforme after he was discharged 
from the Marine Corps Reserve was in September 1988.  At that 
time, he presented to the University of Colorado eye and 
dermatology clinics and was noted to have recurrent erythema 
multiforme with an unknown etiology.  A September 1988 skin 
biopsy report reflects the appellant had a one week history 
of recurrent, annular papules on his hands, elbows, knees.  A 
biopsy of the skin on the left elbow confirmed erythema 
multiforme.  The appellant was told to return to the clinic 
if new lesions or herpetic lesions arose.  In October 1990, 
the appellant presented complaining of soreness in his mouth, 
tongue, and throat that had persisted for one week.  He also 
reported having a fever for the previous two days.  He was 
admitted to the hospital and thought to have classic 
multiforme of the oropharyngeal cavity.  However, it was 
later discovered that the pathology report from a prior 
dermatology biopsy was consistent with erythema multiforme 
and herpetic type lesions.  The appellant remained in the 
hospital for four days.  The assessment was erythema 
multiforme.  The Board notes that an October 1990 radiology 
report reflects that the referral diagnosis was Stevens-
Johnson syndrome with a sore throat.  The impression was 
tonsillitis and epiglottitis.  

Records from the Social Security Administration show the 
appellant continued to suffer from periodic flare-ups of 
erythema multiforme determined to be associated with 
recurring herpes simplex infections.  The flare-ups variously 
involved the appellant's hands, feet, face, arms, intraoral 
mucus membrane, and genitals.  See private medical records 
dated September and October 1993, December 1994, and January 
1995.  In August 1997, the appellant was again evaluated for 
symptoms associated with his erythema multiforme.  The 
examining physician, J.W., M.D., noted the appellant's 
medical history, including his in-service episode, and 
reported that he was eventually diagnosed with Stevens-
Johnson syndrome.  Dr. JW also noted the appellant had been 
diagnosed with herpes and stated that it sounds like the 
appellant's Stevens-Johnson syndrome is felt to be a 
complication of herpes.  She also stated, however, that it 
was not clear if the appellant's reported outbreaks were 
secondary to herpes, Stevens-Johnson syndrome, or both.  On 
examination, there were hyperpigmented lesions and areas of 
denudation over the buccal mucosa, as well as bleeding on the 
inside of the left cheek and blisters, denudation, and 
bleeding on the tongue.  A genital examination was not 
conducted.  The impression was Stevens-Johnson syndrome, rule 
out Reiters.  

In June 2003, the appellant was afforded a VA examination in 
conjunction with his claim.  The VA physician reviewed the 
appellant's claims file and noted his medical history.  The 
appellant reported that, since his discharge, he has had 
between four and seven flare-ups of erythema multiforme a 
year, consisting of a sore mouth, fatigue, fever, and pain 
with eating and swallowing.  He reported that he had skin 
lesions in boot camp and that he developed lesions on the 
head of his penis during that time.  At the time of the 
examination, the appellant reported that he had sores in his 
mouth and on the head of his penis.  On objective examination 
there were no active target lesions on his skin or current 
bleeding in his mouth.  There were post inflammatory pigment 
changes on both arms and chest, as well as superficial 
ulcerations on his tongue.  Examination of the penis revealed 
an irregular, superficial ulceration, with slight bleeding 
and easy friability.  The diagnosis was erythema multiforme.  

After examining the appellant and reviewing the claims file, 
the June 2003 VA examiner stated that the appellant clearly 
has documentations showing his erythema multiforme existed 
prior to service and that the same symptoms he had in service 
existed in childhood, although a diagnosis was not made until 
service.  The VA examiner also stated that it is not as least 
as likely as not that the appellant's erythema multiforme was 
aggravated beyond its natural progression by his military 
service, including receiving vaccinations.  In making this 
determination, the VA examiner noted the appellant's in-
service flare-up occurred a few days prior to his entry into 
service and that there is no mention in the medical record 
supporting suppositions that vaccinations triggered or 
worsened his erythema multiforme.  The VA examiner also noted 
that erythema multiforme is known to have chronic episodic 
recurrences.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against a finding that the appellant's pre-
existing erythema multiforme was aggravated during his period 
of ADT or that he suffered an injury during his IADT which 
caused or aggravated his erythema multiforme.  With respect 
to the appellant's IADT, the Board finds the evidence does 
not show, nor does the appellant allege, that his erythema 
multiforme is related to an injury incurred or aggravated 
during his IADT.  With respect to the appellant's period of 
ADT, the Board finds the evidence does not show the 
appellant's erythema multiforme underwent a permanent 
increase in severity during such service.  In evaluating the 
ultimate merit of this claim, the Board finds the opinion 
rendered by the June 2003 VA examiner to be the most 
competent and probative evidence of record.

As noted, the June 2003 VA examiner determined that it is not 
as least as likely as not that the appellant's erythema 
multiforme was aggravated beyond its natural progression by 
his military service.  The Board finds the June 2003 opinion 
to be probative because it is based upon a review of the 
appellant's claims file, examination of the appellant, and 
the physician's medical expertise.  The Board notes that, in 
making his determination, the VA examiner stated that the 
appellant's in-service flare-up occurred a few days prior to 
his entry into service.  In this regard, it appears the VA 
examiner was mistaken, as the service medical SMRs show the 
appellant reported first experiencing symptoms one day after 
he began boot camp and approximately ten days before he was 
admitted to the hospital.  The Board also notes the June 2003 
VA examination was conducted before the RO received the 
medical records from the University of Colorado dated from 
September 1998 to October 1990.  The Board considers the June 
2003 opinion to be probative, nonetheless, because the VA 
examiner provided additional rationale in support of his 
conclusion and because his opinion is supported by the other 
evidence included in the record, including the records from 
the University of Colorado.  

The VA examiner stated that erythema multiforme is known to 
have chronic episodic recurrences.  In this context, the 
Board notes the evidence shows, and the appellant has 
consistently reported, that he has had chronic, episodic 
recurrences of erythema multiforme.  However, the evidence 
does not show that the appellant's erythema multiforme 
underwent a permanent increase in severity during his five 
month period of ADT.  Review of the record reveals the 
appellant complained of and manifested similar symptoms both 
prior to and during service.  In fact, when the appellant was 
hospitalized in August 1980, he reported that he had 
experienced recurrent episodes of similar lesions in his oral 
cavity and upper extremities for the previous ten years.  The 
Board does note the appellant reported that his in-service 
episode was the most severe episode he had ever experienced 
and that he had never been hospitalized prior to military 
service; however, the evidence does not show increased 
symptomatology involving the appellant's face and/or genitals 
until after he was discharged from service.  

In addition, there is no medical evidence or opinion of 
record which establishes that this increased symptomatology 
is related to the appellant's period of ADT, to include any 
vaccinations, food, or exercise received or conducted 
therein.  As noted by the June 2003 VA examiner, there is no 
indication in the record that the appellant's in-service 
episode of erythema multiforme is related to vaccinations 
received therein.  In fact, the Board notes that no medical 
professional has ever related any of the appellant's 
recurring episodes to his period of ADT.  Instead, the 
appellant's erythema multiforme has been associated with 
recurring infections of herpes simplex, and there is no 
indication that the appellant manifested herpes simplex 
during his period of ADT.  In this context, the Board notes 
that Dr. JW stated that it is not clear whether the 
appellant's outbreaks are secondary to herpes, Stevens-
Johnson syndrome, or both; however, the controlling issue in 
this case is whether the appellant's erythema multiforme was 
aggravated by his period of ADT and there is no competent 
evidence of record which establishes that there was a 
permanent increase in his erythema multiforme during that 
time.  

The Board does note the evidence contains an additional 
diagnosis of Stevens-Johnson syndrome, which the appellant 
testified evolves from erythema multiforme.  The first time a 
diagnosis of Stevens-Johnson syndrome is shown in the 
evidence of record was in October 1990 when the appellant 
presented with a fever and complaints of soreness in his 
mouth, tongue, and throat.  The discharge summary reflects 
the appellant's diagnosis was erythema multiforme, while an 
associated pathology report contains a referral diagnosis of 
Stevens-Johnson syndrome with a sore throat.  See October 
1990 private medical records; see also August 1997 private 
medical record from Dr. JW.  There is no indication whether 
the diagnosis of Stevens-Johnson syndrome represents an 
increase in the appellant's erythema multiforme or if the 
diagnoses are being used interchangeably.  However, the Board 
finds it probative that the June 2003 VA examiner determined 
the appellant did not currently have Stevens-Johnson syndrome 
because he did not have a high fever, thereby mitigating 
against a finding that there was a permanent increase.  Even 
if the Board assumed the diagnosis represented a permanent 
increase, there is no competent evidence of record which 
establishes that this permanent increase was due to the 
appellant's period of ADT.  

The Board does not doubt the appellant sincerely believes his 
erythema multiforme was aggravated by service; however, there 
is no indication that he has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  We recognize that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the determination as to causation and nexus in this case 
requires sophisticated, professional opinion evidence, and 
there is no competent and probative medical evidence of 
record which establishes that the appellant's erythema 
multiforme was aggravated by his period of ADT.  

As a result, the Board finds the preponderance of the 
evidence is against a finding that the appellant's erythema 
multiforme was aggravated during his period of ADT or that 
his erythema multiforme is related to an injury suffered 
during IADT.  Therefore, the appellant has not established 
active service status for any of the periods of Reserve duty 
in question and he has not achieved his status as a 
"veteran" for VA compensation benefits.  Accordingly, the 
appellant's claim must be denied, and the benefit-of-the-
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007); Gilbert, supra.  


ORDER

Entitlement to service connection for erythema multiforme is 
denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


